


109 HR 5415 IH: For the relief of Vernadette Bader.
U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5415
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Vernadette Bader.
	
	
		1.Payment by the Secretary of
			 the TreasuryThe Secretary of
			 the Treasury shall pay to Vernadette Bader, of Taylor, Michigan, out of any
			 amounts in the Treasury not otherwise appropriated, the sum of $11,202.68, as
			 compensation for an erroneous calculation made by the National Labor Relations
			 Board in the distribution of funds from an employment discrimination settlement
			 between Taylor Machine Products, Incorporated, and 7 former employees of that
			 corporation, including Vernadette Bader.
		2.Satisfaction of
			 claimsThe payment made
			 pursuant to section 1 shall be in full satisfaction of all claims Vernadette
			 Bader may have against the United States for the economic injuries received by
			 her as a result of the erroneous calculation described in section 1.
		3.Limitation on
			 attorney and agent feesNot
			 more than an amount equal to 10 percent of the amount paid pursuant to section
			 1 may be paid to or received by any attorney or agent for services rendered to
			 Vernadette Bader with respect to the compensation referred to in section 1. Any
			 person who violates this section shall be subject to a fine under title 18,
			 United States Code.
		
